Citation Nr: 1221557	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right wrist instability with degenerative joint disease.  

2.  Entitlement to a rating in excess of 10 percent or service-connected left wrist instability with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1995 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision in which the RO continued 10 percent ratings for the Veteran's left and right wrist disabilities.  

In October 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of the hearing has been associated with the claims file and has been reviewed. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's January 2011 remand specifically directed the VA examiner to obtain x-rays of the Veteran's wrists.  A review of the claims file shows that no x-rays were taken pursuant to the remand.  As such, the VA should arrange for the Veteran to have x-rays taken of his left and right wrists.  

In addition, the February 2011 and March 2012 VA examination reports fail to mention whether the Veteran suffers from loss of pronation or supination, limitation of supination, or limitation of pronation.  As such the Veteran should be examined by the VA in order to assess whether his service-connected left and right wrist disabilities have such manifestations.  

Finally, upon remand, the RO should forward the Veteran's claim to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of extraschedular ratings.  

Under 38 C.F.R. § 3.321(b)(1) (2011), an extraschedular rating may be assigned in the case of "an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The February 2011 VA examiner found that the Veteran's disability has a significant effect on the Veteran's occupation and found that he suffers from decreased manual dexterity, problems lifting and carrying, lack of stamina, weakness or fatigue, decreased strength and pain.  In addition, at the Veteran's October 2010 Board hearing, the Veteran's representative contended that the Veteran's current symptomatology warrants a higher evaluation than the schedule for rating disabilities allows.  Therefore, the record reasonably raises the question of whether the Veteran's disability presents an exceptional disability picture which has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b) (1).  

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original).  Thus, the Board determines that remand for consideration of the issue of entitlement to an extraschedular rating for the Veteran's bilateral wrist disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted. 

Accordingly, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  Upon remand, the Veteran must be informed of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and permitted the full opportunity to supplement the record as desired.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  The RO/AMC should schedule the Veteran for a VA examination to once again assess the severity of his service-connected wrist disorders.  As part of the examination, x-rays to be taken of his bilateral wrists, and the examiner should provide an opinion as to whether the Veteran's left and/or right wrist diability has such symptomatology as loss of supination or pronation, limitation of supination, or limitation of pronation.  If any such condition is found on examination the examiner should express the disability in terms consistent with the rating criteria in 38 C.F.R. § 4.71(a) Diagnostic Code 5213.  

The claims file must be made available to and reviewed by the examiner in connection with the examination.  

3.  After providing the Veteran with the notice outlined in #1 and affording the Veteran time to respond, the Veteran's claim should be referred to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action. 

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  The RO's adjudication of the ratings assigned for the Veteran's left and right wrist disabilities should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made) are appropriate.  Proper adjudication should also include consideration of any applicable diagnostic code for rating the disability, and the possibility that an extraschedular rating may be in order.  If any benefit sought is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

